Citation Nr: 1757057	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-07 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the Veteran's discharge is a bar to VA benefits.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to April 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  
 
In November 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a determination that the character of his discharge for the period of service from January 1981 to April 1985 is not a bar to VA benefits.  The Veteran asserts that he was insane at the time he was absent without leave (AWOL), leading to his bad conduct discharge.  The Veteran was discharged from service after conviction by a special court martial.  

During his November 2016 Board hearing the Veteran testified that following the death of his wife's father he was AWOL on several occasions to be with his wife.  He testified that on one occasion he was late returning to the ship and on other occasions he had difficulties securing military housing for he and his wife, compounded by problems associated with his military pay, and he chose to remain with his wife off base.  He testified that during his last period of unexcused absences he and he wife were arguing and that those were "some dark days."   

Service records reflect that in March 1982, between October 1983 and January 1984, and in March 1984, the Veteran had unexcused absences from service.   

Service treatment records reflect that the Veteran was treated for depression, he was under pressure for several months, and he had poor sleep, appetite and was tense and angry.  During a December 1983 psychological evaluation the examiner diagnosed immature personality disorder, severe, that existed prior to service and was manifested by poor stress tolerance, poor impulse control and emotional lability.  The examiner reported that there was no evidence of any psychotic affect and mood was appropriate.  

In January 2012 the Veteran's private treatment provider reported that his attention deficit hyperactivity disorder (ADHD) and Major Depression could have contributed to his issues in the military.

In July 2012 a different private treatment provider interviewed the Veteran on multiple occasions for a forensic psychological evaluation.  During the final interview the Veteran reported that he had been diagnosed with paranoid schizophrenia and recently prescribed medication.  The treatment provider diagnosed ADHD, major depressive disorder, and rule out paranoid schizophrenia.  The treatment provider identified that the Veteran had clinical depression during his time in service and that the combination of inattention and impulsivity from the ADHD superimposed on the despair from the depression would likely compromise his functioning and judgment significantly.  He further reported that if that person also has the task performance problems and impulsivity of ADHD, they are quite likely to behave in very dysfunctional ways.  He reported that the Veteran's psychopathology remains unclear but that there was no reason to believe that the Veteran was psychotic before he entered service or during service and there was no reason to believe that there was any psychotic disorder that compromised his ability to perform his duties and meet expectations.  In an addendum, the psychologist opined that it is more likely than not that the Veteran's major depression was aggravated by his military service.  

During a September 2012 VA examination the examiner diagnosed ADHD and major depressive disorder, severe, with psychotic features.  The Veteran reported maintaining positive relationships with other service members and his commanding officers.  He reported that he made requests for evaluation in-service because he was not sleeping, had difficulty eating, was irritable, had increasing difficulty maintaining attention to tasks and performing his duties up to standard.  He reported experiencing racing thoughts and difficulty translating thoughts to words and getting into fights.  The VA examiner reported that the Veteran's depression appears to predate his military service and that his symptoms may be best explained by a diagnosis of schizoaffective disorder as opposed to major depressive disorder.  

A VA medical opinion has not been obtained in connection with the issue on appeal.  The evidence reflects in-service psychological complaints and that the Veteran's current mental health disorders affected his performance in-service.  Further, in light of the July 2012 treatment provider's statements that the Veteran's psychopathology remains unclear and the September 2012 VA examiner's statements that the Veteran's major depression, which has been identified by his private treatment providers as existing during service, may be best explained by a diagnosis of schizoaffective disorder, a psychosis identified under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) in 38 C.F.R. § 3.384, the Board is without sufficient information to adjudicate the claim and remand is necessary.  See Gardner v. Shinseki, 22 Vet. App. 415, 420 (2009).

As a final note, in the December 2016 Written Brief Presentation, the Veteran's representative indicated that the Board has a duty to suggest the submission of evidence that the claimant may have overlooked and inform the Veteran of the type of evidence that could be used to substantiate the claim.  To the extent this was not clear from the hearing, the Board notes that the benefit sought is being denied based on the characterization of the Veteran's service.  Specifically, VA has found that the Bad Conduct Discharge he received after multiple periods of unauthorized absence, to include missing his ship's movement on one occasion, is a bar to VA compensation benefits as it represents willful and persistent misconduct.  See 38 C.F.R. § 3.12 (2017).  Evidence showing that no willful or persistent misconduct was present during service would be helpful to the claim.  As discussed at the hearing, a discharge upgrade or medical opinion indicating the Veteran was insane at the time of his offenses would also support his claim.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all outstanding treatment records relevant to the claim for whether the character of the Veteran's discharge is a bar to VA benefits.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2. Obtain an opinion with respect to whether the Veteran was insane for VA purposes at the time of the actions leading to his Bad Conduct Discharge.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  

After a review of the claims file, to specifically include the Veteran's lay statements of record, in-service psychologic evaluation, the September 2012 VA mental health examination, and private treatment evaluations from January and July 2012, and the August 2013 disability benefits questionnaire, the examiner should answer the following:

a.) At the time the Veteran went AWOL, did he, due to disease, including but not limited to depression, exhibit a more or less prolonged deviation from his normal method of behavior?

b.)  At the time the Veteran went AWOL, did he, due to disease, including but not limited to depression, interfere with the peace of society? 

c.)  At the time the Veteran went AWOL, was he, due to disease, including but not limited to depression, so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides?

d.)  Was the Veteran otherwise insane at the time he went AWOL?

3. After completing the above action, and any other development deemed necessary, the claim must be         re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




